per curiam:
El 17 de febrero de 1997, el Tribunal de Pri-mera Instancia, Sala Superior de Ponce, dictó sentencia contra el Sr. Rigoberto Rodríguez Class, imponiéndole una pena de reclusión de dos (2) años por violación al Art. 404(a) de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404(a). Ese mismo día fue ingresado en el Complejo Correccional de Ponce. Para ese entonces, el se-ñor Rodríguez trabajaba en la Central Costa Sur de la Au-toridad de Energía Eléctrica (en adelante la Autoridad) y pertenecía a la Unión de Trabajadores de la Industria Eléc-trica y Riego (en adelante la UTIER).
El 28 de mayo de 1997, la Administración de Corrección transfirió al señor Rodríguez al programa de pases exten-didos, autorizándolo así a cumplir la sentencia en la libre comunidad. Por ello, al día siguiente se presentó a su lugar de empleo, pero la Autoridad no le permitió trabajar. Ante tal situación, el 11 de junio de ese mismo año envió una carta a la Oficina de Procedimientos Especiales de la Au-toridad, solicitando su reinstalación a la posición que ocu-paba y el pago de los salarios dejados de percibir desde el 29 de mayo. El 17 de junio de 1997, la Oficina de Procedi-mientos Especiales contestó la misiva del señor Rodríguez, sosteniendo que éste no reunía los requisitos de ley para ocupar un puesto público, por lo que no procedía su rein-greso como empleado de la Autoridad.(1)
*628El 16 de julio de 1997, el Director Ejecutivo de la Auto-ridad, Ing. Miguel A. Cordero, remitió una carta al señor Rodríguez donde declaró vacante la plaza que ocupaba por razón de haber sido convicto de delito grave; ello en virtud de las disposiciones del Art. 208. del Código Político, 3 L.P.R.A. see. 556, y de la See. 106 del Manual Administra-tivo de la Autoridad.(2) Apéndice, Exhibit 18, págs. 27-28. El 29 de julio, la UTIER solicitó la celebración de una vista administrativa.
Celebrada la vista, el 16 de octubre de 1998 el Oficial Examinador rindió un informe, donde recomendó que se confirmara la actuación de la Autoridad, decretando la se-paración definitiva de empleo y sueldo del señor Rodríguez. Por entender que dicho informe constituía un laudo de arbitraje, la UTIER recurrió ante el Tribunal de Primera Instancia mediante recurso de impugnación de laudo de arbitraje. El 6 de abril de 1999, el foro de instan-cia dictó sentencia declarándose sin jurisdicción en el re-curso presentado, por alegadamente tratarse de una reso-lución de índole administrativa y no de un laudo de arbitraje.
En vista de ello, el 11 de junio de 1999 el Director Eje-cutivo de la Autoridad acogió el informe del Oficial Exami-nador y procedió a ratificar la cesantía decretada el 16 de *629julio de 1997. Denegada la reconsideración, el 13 de agosto de 1999 el señor Rodríguez presentó un recurso de revisión ante el Tribunal de Circuito de Apelaciones, por entender que la Autoridad había violado el debido proceso de ley al infringir el procedimiento disciplinario establecido en el Convenio Colectivo.
El 9 de noviembre de 1999, el foro apelativo intermedio emitió resolución denegando el auto de revisión solicitado. En síntesis, concluyó que el señor Rodríguez no fue objeto de una suspensión sumaria ni sometido a una medida dis-ciplinaria, sino que éste se encontraba inhabilitado para ocupar un puesto público por haber sido convicto de delito grave. Inconforme con esta resolución, el señor Rodríguez recurrió ante este Tribunal, mediante recurso de certiorari, señalando que erró el Tribunal Apelativo al:
... ratificar una determinación administrativa de cesantía su-maria mediante la cual se privó al Recurrente de su interés propietario en la retención de su empleo sin unas garantías procesales que cumplan con el debido proceso de ley. ...
... ratificar una determinación administrativa en la cual se realizó una suspensión definitiva de empleo y sueldo sumaria en circunstancias no incluidas en la [sic] disposiciones del Con-venio Colectivo vigente que sólo permite dicha medida a los cargos de desfalco, hurto, escalamiento, mal uso de los fondos de la Autoridad o cuando haya motivos razonables de que existe el peligro real de destrucción para la propiedad de la Autoridad o la vida de cualquiera de sus empleados. Ninguna de tales circunstancias está presente en el caso de autos. ...
... ratificar una determinación administrativa en la cual no se cumplió con el debido proceso de ley, con la Ley Núm. 70 de 20 de junio de 1963 (sobre empleo de personas convictas) ni con la jurisprudencia aplicable, que requería antes de cesantear al Recurrente la celebración de una vista donde, entre otras cosas se determine si era de aplicación dicha Ley Núm. 70. ... Solici-tud de certiorari, págs. 8, 13 y 16.
El 12 de mayo de 2000, expedimos el recurso. Estando en condiciones de resolver el mismo, procedemos a así hacerlo.
*630I
 El debido proceso de ley, en su vertiente procesal, obliga al Estado a celebrar un procedimiento justo y equi-tativo al intervenir con el interés propietario de una persona. A tenor con lo anterior, hemos reconocido a aque-llos funcionarios públicos que poseen un interés propieta-rio en su puesto el derecho a ser notificados de los cargos en su contra y a la celebración de una vista informal previa a su despido. U. Ind. Emp. A.E.P. v. A.E.P., 146 D.P.R. 611 (1998). Véanse, además: Marrero Caratini v. Rodríguez Rodríguez, 138 D.P.R. 215 (1995); Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990).
Como todo derecho, cualquier persona puede renunciar a la celebración de la vista antes señalada.(3) Aún más, dicho derecho puede ser renunciado por la unión u organización laboral que representa a los empleados ante el patrono, pues las uniones tienen la facultad para renunciar a los derechos de sus representados; ello en vista de que los representantes de los obreros unionados fueron seleccionados libremente por éstos y se presume la debida representación. Condado Plaza v. Asoc. Emp. Casino P.R., 149 D.P.R. 347 (1999). Ahora bien, para que la renuncia sea válida, deberá constar la misma en forma clara, ex-presa e inequívoca. Id.
En el caso ante nos, la UTIER y la Autoridad firmaron un Convenio Colectivo (Apéndice, Exhibit 43), cuya duración se extendía del 16 de mayo de 1992 al 16 de mayo de 1998. En lo que aquí respecta, la See. 5 del Art. XLI de dicho Convenio, pág. 78, disponía que solamente podían ser suspendidos de empleo y sueldo, antes de la celebración de la vista, aquellos empleados acusados de *631desfalco, hurto, escalamiento, mal uso de los fondos de la Autoridad, o cuando exista un peligro real de destrucción de la propiedad de la Autoridad o la vida de cualquiera de sus empleados. Tal medida constituye una renuncia clara, expresa e inequívoca a la celebración de una vista previa al despido en las mencionadas situaciones. Según surge de los hechos, la suspensión del señor Rodríguez se basó en una convicción por violar el Art. 404-A de la Ley de Sus-tancias Controladas, ante,(4) situación no contemplada en el Convenio. Debido a ello, concluimos que éste tenía dere-cho a la celebración de la vista.
h-i I — i
No obstante lo anterior, la Autoridad sostiene que el se-ñor Rodríguez no fue despedido de forma sumaria, sino que su puesto quedó vacante al haber sido convicto por delito grave, situación que lo inhabilita para ocupar un puesto público.
Sobre este particular, el Art. 208 del Código Político de 1902, ante, establece que cualquier cargo público quedará vacante, entre otras razones, en aquellos casos en que el funcionario sea sentenciado por delito grave o por cualquier delito que implique depravación moral. Esta norma fue atemperada por la Ley Núm. 70 de 20 de junio de 1963 (en adelante Ley Núm. 70), 3 L.P.R.A. sec. 556a et seq., a los efectos de relevar de la inhabilidad para ocupar puestos públicos a todas las personas que le sea suspendida la ejecución de la sentencia o les sea concedida la libertad bajo palabra. Véase Ley Núm. 70 de 20 de junio de 1963, *632ante.(5) Así lo reconocimos en Hernández Cruz v. Sria. de Instrucción, 117 D.P.R. 606, 614-615 (1986), donde expre-samos:
No hay duda de que, en virtud de las disposiciones del citado Art. 208 del Código Político de 1902 ... la convicción y sentencia por delito grave constituye, como regla general, causa sufi-ciente en derecho para la separación de un empleado guberna-mental del cargo público que ocupa al momento de producirse la misma. No es menos correcto, sin embargo, que si a ese em-pleado, al ser sentenciado, se le conceden los beneficios de una sentencia suspendida, el mismo —por excepción establecida por la citada Ley Núm. 70— puede continuar desempeñando el cargo que ocupa. (Énfasis en el original.)
Sin embargo, tal relevo estará sujeto a lo que disponga posteriormente el director de personal de la agencia pertinente, pues la Ley Núm. 70 faculta a éste “para revisar cada caso por sus méritos y decidir la habilitación o no habilitación”. 3 L.P.R.A. sec. 556c; Hernández Cruz v. Sria. de Instrucción, ante. La decisión tomada por el Director de Personal no podrá basarse exclusivamente en la convicción por delito grave, sino que éste deberá evaluar los méritos de cada caso, tomando en consideración “la conducta y la reputación general de la persona de que se trate, así como la naturaleza y las funciones del puesto”. 3 L.P.R.A. sec. 556c; Hernández Cruz v. Sria. de Instrucción, ante.
En el caso particular ante nuestra consideración, debe señalarse que la Sec. 106(e), del Manual Administrativo de la Autoridad de Energía Eléctrica (Apéndice, Exhibit 18, págs. 27-28), dispone que será causa suficiente para separar del servicio a cualquier empleado, sin que ello implique una destitución, convicto por delito grave o por cual-*633quier delito que implique depravación moral; dispone, ade-más, que el puesto del empleado así convicto será declarado vacante automáticamente. Ello, no obstante, es-tablece que en aquellos casos en que el empleado se acoja a los beneficios de sentencia suspendida o libertad a prueba, el Director Ejecutivo deberá evaluar los hechos particula-res de acuerdo con las necesidades de protección del servi-cio público.
En el caso ante nuestra consideración, el señor Rodríguez fue transferido al Programa de Pases Extendidos de la Administración de Corrección; es decir, no se encontraba acogido a los beneficios de una sentencia suspendida o de libertad bajo palabra. El Programa de Pases Extendidos fue creado en virtud de la Ley Núm. 116 de 22 de julio de 1974, según enmendada (en adelante la Ley Núm. 116), 4 L.P.R.A. sec. 1101 et seq., cuyo propósito consiste en “ofrecerle al sistema correccional de Puerto Rico, mecanismos y soluciones de avanzada, ajustados a la realidad y a los mejores intereses de la comunidad puertorriqueña, mediante la implementación de una reforma profunda en sus estructuras y programas”. Exposición de Motivos de la Ley Núm. 116 (1974 Leyes de Puerto Rico 535). Con ese fin en mente, se creó la Administración de Corrección con los poderes necesarios para maximizar la probabilidad de rehabilitación en el delincuente. Id.
El Art. 10 de la Ley Núm. 116, faculta a la Administración de Corrección “a conceder permiso a los confinados para salir de las instituciones penales o centros de tratamiento ... en todo caso.en que se determine que la concesión de dicho permiso constituye una medida conveniente y necesaria para la rehabilitación del recluso mediante su readaptación progresiva en la comunidad”. 4 L.P.R.A. see. 1136. Con el fin de regular la concesión de estos permisos, la Administración de Corrección aprobó el Reglamento para la Concesión de Permisos a los Confinados para Salir o Residir Fuera de las Instituciones Penales *634del Estado Libre Asociado de Puerto Rico (en adelante el Reglamento). De acuerdo con éste, los permisos podrán ser concedidos a los confinados para: (1) visitar condicional-mente sus hogares y los de sus familiares y relacionados, (2) salir condicionalmente a la comunidad en ciertos casos particulares, y (3) residir en la comunidad a los efectos de recibir tratamiento médico, así como para trabajar o estudiar. Véase Art. IV del citado Reglamento.
Un pase extendido, de acuerdo con el Art. V del Reglamento, es un:
... permiso concedido discrecionalmente por el Administrador de Corrección, ... mediante el cual se autoriza la salida de con-finados descompesados en su estado de salud, con prognosis de vida corta y condiciones fisiológicas limitantes para que residan en la comunidad mientras reciben tratamiento médico. Además podrá concederse a confinados que estén en proceso de inte-grarse a la fuerza laboral o a un programa de estudio en la comunidad. (Énfasis suplido.)
La concesión de un pase extendido le pone fin a la reclu-sión del convicto, sujeto a ciertas condiciones que limitan su libertad. El propósito fundamental de este programa “es la más pronta reintegración del convicto a la libre comunidad”. (Énfasis suplido.) Pueblo v. Báez Ramos, 149 D.P.R. 469 (1999).
HH h-1 I — I
Según indicáramos previamente, la referida Ley Núm. 70 releva de la inhabilidad para ocupar puestos públicos a todas las personas que les suspendan la ejecución de una sentencia o les concedan la libertad bajo palabra. Dicha legislación fue aprobada como “parte de una serie de estatutos ... indicativos de una ‘nueva’ filosofía penológica que tiene como objetivo la rehabilitación del delincuente”.(6) *635(Énfasis suplido.) Hernández Cruz v. Sria. de Instrucción, ante, pág. 612. Básicamente, estuvo inspirada en la impor-tancia que tiene para efectos de rehabilitación la obtención de un trabajo que le permita a la persona desenvolverse económicamente. Al respecto, la Comisión de lo Jurídico de la Cámara de Representantes señaló:
El espíritu de la legislación vigente para suspender la sen-tencia o para dejar en libertad a un recluso antes de cumplir su condena es ofrecer una oportunidad de rehabilitación al delincuente. Los organismos que administran estos programas realizan gestiones de toda índole encaminadas para lograr ese propósito. Uno de los aspectos importantes en estas gestiones, a fin de lograr el mejor ajuste de los libertados en el seno de la sociedad, es el logro de un empleo retribuido que les permita desenvolverse económicamente y encaminar sus pasos hacia la total rehabilitación. Resulta incongruente en la actualidad el que funcionarios gubernamentales gestionen empleos para es-tos libertados en la empresa privada cuando el propio gobierno mantiene una situación legal que cierra las puestas a estas personas para el logro de un empleo gubernamental. (Enfasis suplido.) Informe de la Comisión de lo Jurídico sobre el P. de la C. 824 de 21 de mayo de 1963, 4ta Asamblea Legislativa, 3ra Sesión Ordinaria, pág. 2.
La citada Ley Núm. 70 solamente hace mención de los mecanismos de sentencia suspendida y libertad bajo palabra. Ello, obviamente, se debe a que el programa de pases extendidos no existía para la fecha en que se aprobó dicha legislación, contrario a los mecanismos antes señalados. Sin embargo, tanto la sentencia suspendida como la libertad bajo palabra, son mecanismos análogos al pase extendido. (7) En esencia, todos ellos permiten a un *636convicto vivir en la libre comunidad, sujeto a ciertas condi-ciones y a un sistema de supervisión. Además, el fin perse-guido por cada uno de estos mecanismos es la rehabilita-ción del delincuente. De igual forma, la citada Ley Núm. 70 fue aprobada fundamentalmente con un propósito rehabilitados
A tenor con lo anterior, forzoso resulta concluir que la referida Ley Núm. 70 es de aplicación a aquellas personas acogidas al programa de pases extendidos de la Administración de Corrección. De lo contrario, se burlaría la intención del legislador al aprobar la Ley Núm. 70, ante, —esto es la rehabilitación de la persona— y la política pública de ofrecer a la rehabilitación la más alta prioridad entre los objetivos del Gobierno del Estado Libre Asociado de Puerto Rico, reconocida expresamente por la Ley Núm. 27 de 20 de julio de 1989 (4 L.P.R.A. sec. 1112)(8) y por la Constitución de Puerto Rico.(9) Además, resolver de otra forma atentaría contra “[e]l derecho a un empleo, esto es, a devengar ingresos y a tener una vida justa y decente, ... principio inalienable del hombre, preexistente a la más antigua de las constituciones conocidas”. Amy v. Adm. Deporte Hípico, 116 D.P.R. 414, 421 (1985). Véase, también, Hernández Cruz v. Sria. de Instrucción, ante, pág. 615.
Finalmente, es importante reiterar que toda legislación debe interpretarse tomando en consideración su fundamento racional o fin esencial y la política pública que *637la inspira. Ind. Cortinera Inc. v. P.R. Telephone Co., 132 D.P.R. 654, 661 (1993). Véanse, además: Farmacias Moscoso, Inc. v. K-mart Corp., 138 D.P.R. 497, 502 (1995); Esso Standard Oil v. A.P.P.R., 95 D.P.R, 772, 784 (1968). Asi-mismo, “[a]l interpretar un estatuto tenemos la obligación de evitar los resultados irrazonables y las consecuencias absurdas”. Toro Ruiz v. J.L.B.P., 134 D.P.R. 161, 170 (1993).
Por los fundamentos antes expresados, procede revocar el dictamen emitido por el Tribunal de Circuito de Apela-ciones, ordenándose la reinstalación del Sr. Rigoberto Ro-dríguez Class al empleo que desempeñaba en la Autoridad de Energía Eléctrica y el pago de los salarios dejados de percibir por éste, desde el 29 de mayo de 1997, en dicha agencia.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.

(1) Mientras el señor Rodríguez realizaba las gestiones antes señaladas en la Oficina de Procedimientos Especiales de la Autoridad de Energía Eléctrica (en ade-lante la Autoridad), la Unión de Trabajadores de la Industria Eléctrica y Riego (en adelante la UTIER) tomaba las acciones correspondientes en la División Central Costa Sur. Al respecto, el 17 de junio de 1997, la UTIER presentó una querella *628informal ante el Supervisor de Estructuras y Terrenos de la Central Costa Sur por violación al Convenio Colectivo. Éste respondió afirmando que la Autoridad no había violado el Convenio, y que el mismo no era de aplicación al caso de autos. Además, expresó que el señor Rodríguez no estaba habilitado para ocupar una posición en la Autoridad.
El 24 de junio de 1997, el Supervisor de Estructuras y Terrenos de la Central Costa Sur formuló varios cargos —de conformidad con el Procedimiento Disciplinario pautado en el Convenio— contra el señor Rodríguez por alegada infracción a las Reglas de Conducta, específicamente por ausentismo crónico y ausencias no justificadas. En esa misma fecha, la UTIER elevó la querella informal ante el Admi-nistrador de Asuntos Técnicos y Ambientales. Este último encomendó el asunto al Jefe Interino de la División Central Costa Sur, quien, luego de celebrada una vista, concluyó que no se había violado el Convenio en ninguna de sus partes y que el señor Rodríguez no estaba capacitado para ocupar un puesto en el servicio público.


(2) La cesantía fue efectiva el 27 de julio de 1997.


(3) “Es doctrina firmemente sostenida por este Tribunal que los derechos, in-cluso los constitucionales, son renunciables.” Lizarríbar v. Martínez Gelpí, 121 D.P.R. 770, 784 (1988).


(4) “Será ilegal el que cualquier persona, a sabiendas o intencionalmente, posea alguna sustancia controlada, a menos que tal sustancia haya sido obtenida directa-mente o de conformidad con la receta u orden de un profesional actuando dentro del marco de su práctica profesional, o excepto como se autorice en este Capítulo.” 24 L.P.R.A. sec. 2404(a).


(5) El Art. 1 de la Ley Núm. 70 dispone: “Una vez se suspenda la ejecución de una sentencia ... la persona así puesta en libertad a prueba quedará relevada de la inhabilidad establecida por ley para ocupar puestos públicos.” (Enfasis suplido.) 3 L.P.R.A. sec. 556a. Por su parte, el Art. 2 establece que “íq]uedarán también releva-das de la inhabilidad a que se refiere la sec. 556a de este título las personas a quienes se les conceda la libertad bajo palabra”. 3 L.P.R.A. sec. 556b.


(6) Entre estos estatutos se encontraban la Ley Núm. 259 de 3 de abril de 1946, según enmendada, conocida como Ley de Sentencias Suspendidas, 34 L.P.R.A. see. *6351026 et seq., y la Ley Núm. 295 de 10 de abril de 1946 (34 L.P.R.A. sees. 1024-1025) la cual instituyó la libertad bajo palabra. Hernández Cruz v. Sria. de Instrucción, 117 D.P.R. 606, 612 (1986). Tanto la sentencia suspendida como la libertad bajo palabra son mecanismos orientados hacia la rehabilitación del delincuente. Véanse: Pueblo v. Bonilla, 148 D.P.R. 502 (1999); Lebrón Pérez v. Alcaide, Cárcel de Distrito, 91 D.P.R. 567, 570 (1964).


(7) En cuanto a las particularidades de la sentencia suspendida y la libertad bajo palabra, en Pueblo v. Contreras, 139 D.P.R. 604, 611 (1995), expresamos:
“Tanto la libertad bajo palabra como la sentencia suspendida permiten al con-victo cumplir con su sentencia o parte de ella en libertad. Ambos regímenes le obli-*636gan a aceptar una serie de condiciones bajo la supervisión continua de un oficial probatorio y ambos sistemas de libertad están sujetos a ser revocados en caso de que el convicto viole las condiciones impuestas o cometa un nuevo delito.”


(8) La Ley Núm. 27 de 20 de julio de 1989 obliga a la Administración de Correc-ción “[a] organizar los servicios de corrección al propósito de que la rehabilitación tenga la más alta prioridad entre los objetivos del Gobierno del Estado Libre Asociado”. (Énfasis suplido.) 4 L.P.R.A. sec. 1112(b).


(9) La Constitución de Puerto Rico dispone que “[s]erá política pública del Es-tado Libre Asociado ... reglamentar las instituciones penales para que sirvan sus propósitos en forma efectiva y propender, dentro de los recursos disponibles, al tra-tamiento adecuado de los delincuentes para hacer posible su rehabilitación moral y social”. (Énfasis suplido.) Art. VI, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 421.